            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JEREMY PINSON,            :
        Plaintiff         :
                          :                      No. 1:18-CV-0118
         v.               :
                          :                      (Judge Rambo)
UNITED STATES OF AMERICA, :
         Defendant        :

                                   ORDER
     AND NOW, on this 29th day of August 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Defendant’s motion for summary judgment (Doc. No. 22) is
           GRANTED IN PART and DENIED IN PART, as follows:

           a.    The motion (Doc. No. 22) is GRANTED with respect to
                 Plaintiff’s negligence claim concerning the nurse because
                 Plaintiff failed to exhaust his administrative remedies with
                 respect to that claim;

           b.    The motion (Doc. No. 22) is GRANTED with respect to
                 Plaintiff’s negligence claim concerning the officer who provided
                 him a razor;

           c.    The motion (Doc. No. 22) is DENIED with respect to Plaintiff’s
                 negligence claim alleging that on June 5, 2016, an officer failed
                 to retrieve a razor and contact psychology despite Plaintiff’s
                 statement that she was suicidal; and

     2.    A separate Order setting forth further proceedings in the above-
           captioned case will issue.

                                          S/SYLVIA H. RAMBO
                                          United States District Judge
